Citation Nr: 0027791	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-08 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for thoracic spine 
disability, also claimed as secondary to the service-
connected lumbosacral spine disability.

2.  Entitlement to an increased rating for low back pain, 
secondary to spondylolysis, bilateral, L4, currently assigned 
a 20 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION


The veteran had active service from December 1967 to July 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Sioux Falls, South Dakota, 
denying the benefits at issue.  The veteran filed a claim for 
an increased evaluation of his service-connected disability 
in June 1998.  By a rating action, dated in January 1999, the 
RO confirmed and continued the 20 percent evaluation for low 
back disability, and denied service connection for thoracic 
spine disability and an increased rating for right bundle 
branch block.  The veteran was notified of the decision that 
month.  The veteran's notice of disagreement was received in 
February 1999.  A statement of the case was sent to the 
veteran in March 1999.  The veteran perfected his appeal that 
month, clarifying that his request for a hearing was for one 
before a hearing officer at the RO.  

During the hearing at the RO in June 1999, the representative 
disclosed that following discussions with the veteran, they 
had agreed that it was proper to withdraw the appeal on the 
issue of an increased disability rating for the service-
connected incomplete right bundle branch block, currently 
assigned a 10 percent disability rating.  

Also at the hearing, the veteran testified that he was 
convinced that he had gastrointestinal problems which were 
related to his back problems.  His chiropractor testified at 
the hearing that the veteran's initial visit was prompted 
because the veteran had had diarrhea which he had learned to 
associate with his upper back being out of place, and that an 
adjustment caused the loose bowels to stop immediately.  The 
veteran also testified that medications, including Ibuprofen, 
which he took for his back problems caused stomach distress.  
It is possible that the veteran may be raising the issue of 
entitlement to service connection for gastrointestinal 
disability secondary to his service-connected low back 
disability, or to treatment therefor.  The matter is referred 
to the RO for consideration and appropriate action as 
warranted.  


FINDING OF FACT

The veteran's claim for service connection for thoracic spine 
disability, also claimed as secondary to the service-
connected lumbosacral spine disability, is plausible.  


CONCLUSION OF LAW

The veteran has presented a well-grounded claim for 
entitlement to service connection for thoracic spine 
disability, also claimed as secondary to the service-
connected lumbosacral spine disability.  38 U.S.C.A. §§ 1151, 
5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The applicable law and regulations provide that service 
connection may be granted for a disability which results from 
disease or injury incurred or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.301, 3.303(a) 
(1999).  Also, disability which is proximately due to or the 
result of service connected disability shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).  

In this context, the threshold question which must be 
answered is whether the veteran has presented a well grounded 
claim for service connection for disability or its residuals.  
A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In the absence of evidence of a 
well grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Grivois; Grottveit.  Further, in the absence of a 
well grounded claim, the Board has no duty to assist, and in 
fact it is precluded from assisting the appellant in the 
development of his claim.  Morton v. West, 12 Vet. App. 477 
(1999).  

Here, the claim has been developed and certified on appeal 
solely on the basis of whether the veteran has thoracic spine 
disability secondary to the service-connected lumbosacral 
spine disability.  Initially, the Board notes that the 
veteran testified at the June 1999 hearing that he had 
thoracic spine complaints in service and that he was treated 
shortly thereafter, but that he doubted any records of his 
treatment were available.  On the contrary, a review of the 
service medical records reflects that the veteran had 
complaints of pain in the thoracic region in November 1968 
after lifting heavy objects.  Reportedly, he had had similar 
type pain a year earlier.  The impression was very mild 
paravertebral strain.  He complained of high back pain 
between his shoulder blades in April 1970.  He returned in 
May 1970, for what was described as a twisted back from a few 
days earlier.  He complained of pain in the low thoracic 
region.  On examination, the paraspinal musculature was 
tender at T 11-12.  Although the report of the separation 
medical examination is negative for pertinent findings, when 
the veteran was hospitalized by the VA in August 1970, the 
month after his service discharge, injury to the back 20 
months earlier in service was noted.  Although he had only 
low back complaints on that hospitalization, an X-ray of the 
thoracic spine, which is also referred to as the dorsal 
spine, revealed anterior wedging of the body of D-12 with 
slight narrowing of the disc space between D-11 and D-12.  

Although the veteran's chiropractor testified at the June 
1999 hearing that he has treated the veteran for thoracic 
spine disability, there have been equivocal findings 
regarding the current existence of thoracic spine disability 
on several VA medical examinations, including orthopedic and 
neurologic evaluations.  For example, VA X-rays of the 
thoracic spine in November 1995 were termed negative.  In 
October 1997, X-rays of the thoracic spine were interpreted 
as showing only mild degenerative changes throughout the 
thoracic spine.  In January 1998, Brian Tschida, M.D., a 
neurologist examining the veteran for the VA, reported that 
arthritis in various parts of the body was the veteran's 
primary difficulty.  Dr. Tschida noted that there was a 
question of a T8 disk, which was rather small, but 
neurologically the veteran was intact.  It was opined that 
treatment for that will not benefit the patient as far as his 
other symptoms.  In September 1999, VA's examiner reviewed 
the case noting that it was unfortunate that an MRI of the 
thoracic spine discussed by Dr. Tschida was not included with 
the veteran's records.  

It is the judgment of the Board that there is sufficient 
evidence based on the service medical record entries, the 
report of VA hospitalization in August 1970, and the opinion 
by the veteran's chiropractor that the veteran may have 
thoracic spine disability of service origin.  This renders 
the claim plausible, and thus well grounded.  Consequently, 
the VA is able to exercise its duty to assist the veteran and 
further develop the claim, inasmuch as the objective evidence 
reflects the need for further development prior to a final 
appellate decision on the issue.  The matter is further 
discussed in the REMAND section below.  



ORDER

The Board has determined that the claim for service 
connection for thoracic spine disability, also claimed as 
secondary to the service-connected lumbosacral spine 
disability, is well grounded.  The appeal is granted to this 
extent.  


REMAND

In view of the fact that the veteran's claim for service 
connection for thoracic spine disability is well grounded, VA 
has a duty to assist him in the development of the claim.  
38 U.S.C.A. § 5107(a).  Appellate consideration is being 
deferred concerning the increased rating issue for low back 
disability to obtain additional clinical data on that matter.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1999), the Board determines that further development of the 
evidence is essential for a proper appellate decision and 
remands the matter to the RO for the following action:

1.  The RO should obtain the report of 
magnetic resonance imaging of the 
veteran's thoracic spine discussed by Dr. 
Tschida in his January 1998 neurologic 
examination report, which has not been 
included with the veteran's claims 
folder.  

2.  Thereafter, the RO should arrange for 
an appropriate VA physician to review the 
veteran's complete records to determine 
whether it is at least as likely as not 
that the veteran has thoracic spine 
disability of service origin, or related 
to a service-connected disability.  A 
physical examination of the veteran is 
authorized, if the examiner concludes 
that it would be helpful in rendering an 
opinion.  If the conclusion is made that 
the veteran does not currently have 
thoracic spine disability, the examiner 
is requested to explain how such a 
decision is compatible with the service 
medical entries in April and May 1970 and 
with the findings on X-rays in August 
1970 by the VA of anterior wedging of D-
12 with slight narrowing of the disc 
space between D-11 and D-12.  If thoracic 
spine disability is currently 
demonstrated, the examiner is further 
requested to express an opinion 
concerning the etiology of the disability 
and the degree of industrial and 
functional impairment which is caused by 
any thoracic spine disability as compared 
to that caused by the service-connected 
lumbosacral spine disability.  The claims 
file and a complete copy of this Remand 
order must be made available to and be 
reviewed by the examiner.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and readjudicate the pending 
claims for service connection for 
thoracic spine disability and an 
increased disability rating for 
lumbosacral spine disability, considering 
all applicable laws and regulations.  The 
RO must address the findings noted in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) 
regarding functional impairment and 
findings noted in Allen v. Brown, 7 Vet. 
App. 439 (1995), regarding aggravation by 
a service-connected disability.   
(Pursuant to 38 U.S.C.A. § 1110 (West 
1991) and 38 C.F.R. § 3.310(a) (1999), 
when aggravation of a veteran's 
nonservice-connected condition is 
proximately due to or the result of a 
service-connected condition, such veteran 
shall be compensated for the degree of 
disability over and above the degree of 
disability existing prior to the 
aggravation).


4.  If further development is required 
prior to adjudication, it should be 
undertaken. If any claim remains denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of these issues.  The veteran need take no action 
until he is otherwise notified.  

The appellant has the right to submit any additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	NADINE W. BENJAMIN
Acting Veterans Law Judge,
Board of Veterans' Appeals 

 



